*1064OPINION OF THE COURT
Memorandum
On the record here, it was error to refuse to grant the application for a hearing on defendant’s motion to controvert the search warrant. Therefore the order of the Appellate Division should be modified and the matter remitted to Supreme Court, New York County, to hold a hearing and determine the motion anew. In the event defendant prevails, the plea should be vacated and appropriate further proceedings ensue. However, if it is the People who prevail, the judgment should be amended to reflect the additional proceedings that have taken place.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order modified and case remitted to Supreme Court, New York County, for further proceedings in accordance with the memorandum herein and, as so modified, affirmed.